

115 HR 4298 IH: CRP Grazing Flexibility Act
U.S. House of Representatives
2017-11-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4298IN THE HOUSE OF REPRESENTATIVESNovember 8, 2017Mrs. Hartzler introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Food Security Act of 1985 to allow grazing as a mid-contract management practice in
			 the conservation reserve program, and for other purposes.
	
 1.Short titleThis Act may be cited as the CRP Grazing Flexibility Act. 2.Grazing as mid-contract management (a)Specified activities permittedSection 1233(b) of the Food Security Act of 1985 (16 U.S.C. 3833(b)) is amended—
 (1)in paragraph (4), by striking ; and and inserting a semicolon; (2)in paragraph (5), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:  (6)grazing pursuant to section 1232(a)(5) without any reduction in the rental rate, if the grazing is consistent with the conservation of soil, water quality, and wildlife habitat.
						.
 (b)Cost sharing paymentsSection 1234(b) of the Food Security Act of 1985 (16 U.S.C. 3834(b)) is amended by adding at the end the following:
				
 (6)Mid-contract management grazingThe Secretary may not make any cost sharing payment to an owner or operator under this subchapter for any grazing undertaken pursuant to section 1232(a)(5)..
			